 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KATHLEEN EMERSON, et al.,                        No. 2:19-cv-00810-TLN-DB
12                       Plaintiffs,

13           v.                                        ORDER
14    KRISTA MITCHELL,

15                       Defendant.

16

17          Defendant is proceeding pro se with the above-entitled action. The matter was referred to

18   a United States Magistrate Judge pursuant to Local Rule 302(c)(21).

19          On June 18, 2019, the magistrate judge filed findings and recommendations herein which

20   were served on all parties and which contained notice that any objections to the findings and

21   recommendations were to be filed within fourteen days after service of the findings and

22   recommendations. (ECF No. 18.) The time for filing objections has expired, and Defendant has

23   filed objections to the findings and recommendations. (ECF No. 19.)

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis.

26   ///

27   ///

28   ///
                                                      1
 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. The findings and recommendations filed June 18, 2019 (ECF No. 18) are adopted in

 3   full;

 4           2. This action is remanded to the Yolo County Superior Court; and

 5           3. The Clerk of the Court is ordered not to open another case removing Yolo County

 6   Superior Court Case No. PT18-696.

 7

 8   Dated: August 1, 2019

 9

10

11
                                         Troy L. Nunley
12                                       United States District Judge

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
